Citation Nr: 1534538	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  12-01 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney 


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1964 to July 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board notes that December 2011 statement of the case also denied entitlement to a total disability rating based on individual unemployability (TDIU) and the Veteran filed a timely VA Form 9 in January 2012.  However, there is no rating decision of record that denies a TDIU claim in the first instance.  The Board notes that a statement of the case does not constitute a valid adjudication in the first instance.  Therefore, as a TDIU has not been properly adjudicated, the issue is not before the Board.  

In a January 2014 decision, the Board remanded the claims for further development.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals documents that are either duplicative or irrelevant to the issue on appeal.  


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has bilateral hearing loss and tinnitus due to his military service.  Specifically, in a February 2009 statement, the Veteran has reported that his duties as a seaman included loading and unloading and firing the five foot 38 guns.  He reported that they were practicing to go to Vietnam with the guns and the loud impact of the guns caused him to have severe right ear pain and he was unable to hear for weeks.  He reported that he went to sickbay to be seen and they said they only saw some wax in his ear.  The Veteran reported that his hearing never returned to normal after this incident.  

The Veteran's personnel records reveal that his military occupational specialty (MOS) was "2600/000".

The Board notes that prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  The Veteran's July 14, 1964 enlistment examination revealed puretone thresholds (ISO or ANSI units after conversion are in parentheses), in decibels, as follows;


HERTZ

500
1000
2000
3000
4000
RIGHT
-5 (10)
-5 (5)
0 (10)
X
-5 (0)
LEFT
0 (15)
0 (10)
5 (15)
X
-5 (0)

The Veteran's service treatment records reveal a July 27, 1964, group screening audiogram that reveals puretone thresholds (ISO or ANSI units after conversion are in parentheses), in decibels, as follows;


HERTZ

500
1000
2000
3000
4000
RIGHT
0 (15)
5 (15)
10 (20)
5 (15)
10 (15)
LEFT
10 (25)
15 (25)
25 (35)
0 (10)
10 (15)

As part of the January 2014 remand the Veteran was afforded a new VA examination in October 2014.  The examiner diagnosed bilateral hearing loss and tinnitus.  The examiner concluded that it was less likely as not that the Veteran's hearing loss is due to his military service.  The examiner explained that the Veteran claims he was a 5" cannon loader/gunner in service.  The examiner noted that there was no evidence of such job/noise exposure located in the Veteran's service treatment records.  The examiner explained that the Veteran's service records indicate that he served as a personnel man (PN-2600), and his training records show no additional or specialized training other than basic, no reassignments or listing of additional ratings.  The examiner noted that the Veteran served one year on the USS Arlington (AGMR2) which was responsible for communications and support, but no active combat during the Veteran's time onboard. 

The examiner further noted that enlistment records from 1964 reveal testing which suggests normal hearing bilaterally.  The examiner noted that frequency specific testing was not afforded at discharge.  The examiner also noted that the Veteran sought treatment in sick call twice in September of 1966 for ear-related concerns: once for small amount of wax and inflammation left ear (treated with Cortisporin drops) and once for pain right ear (treated with bacitracin ointment).  The examiner noted that there was no evidence of recurrence or continuation of ear problems during the remainder of service and subsequent sick visits.  The examiner also explained that neither issue reported, both treated as irritations of the ear canal and evidently resolved, would cause bilateral sensorineural hearing loss, such as the Veteran displays now.  

The examiner further explained that there is no evidence that the Veteran was exposed to sufficient noise during service as a personnel man to cause a permanent shift in hearing, nor that Veteran ever sought care, evaluation, or treatment for a subsequent hearing disorder or problem in the 40 years after service until his first claim in 2009. 

The examiner also noted that several private hearing evaluations sought in support of the Veteran's claim in 2010 and 2011 were deemed to have poor reliability testing which suggested non-organic overlay and were not deemed valid for rating purposes.  The examiner further stated that in her opinion, there is no evidence provided by the Veteran, located in the service treatment records, or suggested on current hearing evaluations that would support the claim of military noise induced hearing loss.  The examiner again concluded that noise exposure could not be conceded based on military records, and current hearing loss configuration is more consistent with what might be expected for progressive presbycusis.  The examiner further stated that there was no asymmetry or high-frequency notching such as might be present with noise related changes, military or otherwise, and no evidence of evaluation or treatment having been sought for hearing in the 40 years after separation.  

The Board finds that the September 2014 VA examiner failed to address the significance, if any, of the threshold shift from July 14, 1964, to July 27, 1964.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  When VA undertakes to examine a Veteran, VA is obligated to ensure that that examination is adequate.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  As such, the Board finds that the Veteran should be afforded a new VA examination to determine the nature and etiology of his bilateral hearing loss.

In regards to the Veteran's claim for tinnitus, the September 2014 VA examiner concluded that it was less likely as not that the Veteran's tinnitus was related to military noise exposure.  The examiner explained that tinnitus related to noise most likely occurs or closely follows the onset of hearing changes, if noise is the etiology.  The examiner explained that the Veteran did not experience tinnitus until roughly four to seven years prior, some 40 years after service.   The examiner further explained that as tinnitus in the absence of hearing changes due to noise is less likely attributable to that noise, then current tinnitus is less likely related to noise exposure on active duty.  The examiner further opined that the etiology of the Veteran's tinnitus was idiopathic, and more likely related to factors encountered more proximal to the onset of tinnitus than to military service some 40+ years ago.

The Board notes that the September 2014 VA examiner failed to address whether the Veteran's tinnitus was secondary to the Veteran's bilateral hearing loss as instructed by the January 2014 Board remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  As such, on remand, the nature and etiology of the Veteran's tinnitus should also be addressed.  



Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran the opportunity to identify any new pertinent medical evidence regarding his claims from VA or otherwise.  The AOJ/AMC should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

2. Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his bilateral hearing loss and tinnitus.  The claims file, including this REMAND, must be made available to the examiner for review and a notation to this effect should be made in the claims file.  The complete medical history of the disability should be obtained.  All necessary tests should be conducted.

The examiner should address whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss is related to the military service, to include his reported in-service noise exposure?  

In so opining, the examiner is asked to do the following: (1) explain the significance, if any, of the July 27, 1964, audiogram that shows a threshold shift from enlistment and the severity of such threshold shifts in regard to the likelihood military noise exposure caused permanent damage; and (2) explain the significance of normal hearing in regard to the likelihood military noise exposure caused permanent damage, including theories of delayed/latent onset of hearing loss.  In rendering this opinion, the examiner must assume as true that the Veteran was in fact exposed to military noise during service.

The examiner also should determine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's tinnitus is related to his military service, to include in-service noise exposure.  In rendering this opinion, the examiner must assume as true that the Veteran was in fact exposed to military noise during service.

The examiner should determine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's tinnitus was 1) caused, OR 2) aggravated by his bilateral hearing loss.  If aggravation is present, the examiner should indicate, to the extent possible, the disability attributable to aggravation.  In so doing, the approximate level of severity of the disability (i.e., a baseline) before the onset of the aggravation should be identified.

The examiner's report must reflect consideration of the Veteran's entire documented medical history and assertions and all lay evidence.  

The reasons and bases for each opinion are to be fully explained with a complete discussion of the evidence of record and sound medical principles, including the use of any medical literature, which may reasonably explain the medical analysis in the study of this case.
3. After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




